DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed after the mailing date of the Notice of Allowance on 5/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-30 allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is US 2010/0160894 to Julian. Julian discloses an autoinjector (10) with a projecting portion (71) which projects from the syringe support in a distal direction, and a flexible portion (78) which axially adjoins a distal end of the projecting portion and which is adapted to axially bias the syringe in the distal direction within the housing and to contact a flange of the syringe (Figures 3-5). 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “the syringe support comprising at least two resilient arms configured to (i) deflect radially inward to allow the syringe support to be inserted into the proximal portion of the housing part and (ii) contact an inner surface of the housing part when the syringe support is secured to the proximal portion of the housing part” in addition to other limitations. 	Regarding claim 27, the prior art of record fails to teach, disclose or render obvious “a syringe support secured to a proximal portion of the housing part, the syringe support forming a proximal end of the autoinjector and being configured to bias the syringe distally relative to the housing part, the syringe support comprising at least two resilient arms that are located opposite one another and are in contact with an inner surface of the housing part…and each of the at least two flexible portions abutting a proximal end of the syringe to hold the syringe in an axial position relative to the housing part” in addition to other limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783